ICJ_153_AccessPacificOcean_BOL_CHL_2013-06-18_ORD_01_NA_00_FR.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOCIATE
                   ACCESS TO THE PACIFIC OCEAN
                            (BOLIVIA v. CHILE)


                          ORDER OF 18 JUNE 2013




                              2013
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)


                       ORDONNANCE DU 18 JUIN 2013




2 CIJ1046.indb 1                                        25/04/14 10:34

                                                Official citation :
                              Obligation to Negociate Access to the Pacific Ocean
                                   (Bolivia v. Chile), Order of 18 June 2013,
                                           I.C.J. Reports 2013, p. 223




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), ordonnance du 18 juin 2013,
                                           C.I.J. Recueil 2013, p. 223




                                                                                1046
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071161-6




2 CIJ1046.indb 2                                                                       25/04/14 10:34

                                                  18 JUNE 2013

                                                    ORDER




                    OBLIGATION TO NEGOCIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)




                                                 18 JUIN 2013

                                              ORDONNANCE




2 CIJ1046.indb 3                                                 25/04/14 10:34

                                                                                           223




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2013                                          2013
                                                                                                    18 juin
                                                                                                  Rôle général
                                                  18 juin 2013                                      no 153

                              OBLIGATION DE NÉGOCIER
                            UN ACCÈS À L’OCÉAN PACIFIQUE
                                             (BOLIVIE c. CHILI)




                                               ORDONNANCE


                   Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                               MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Can­
                               çado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                               M. Gaja, Mme Sebutinde, M. Bhandari, juges ; M. Couvreur,
                               greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                   graphe 1, 48 et 49 de son Règlement,
                      Vu la requête déposée au Greffe de la Cour le 24 avril 2013, par laquelle
                   le Gouvernement de l’Etat plurinational de Bolivie a introduit une ins-
                   tance contre la République du Chili au sujet d’un différend relatif à
                   « l’obligation du Chili de négocier de bonne foi et de manière effective
                   avec la Bolivie en vue de parvenir à un accord assurant à celle‑ci un accès
                   pleinement souverain à l’océan Pacifique » ;
                      Considérant que, le 24 avril 2013, une copie signée de la requête a été
                   transmise au Chili ;
                      Considérant que, par une lettre en date du 24 avril 2013 jointe à sa
                   requête, la Bolivie a fait connaître à la Cour qu’elle avait désigné comme

                                                                                             4




2 CIJ1046.indb 5                                                                                        25/04/14 10:34

                          obligation de négocier un accès (ordonnance 18 VI 13)               224

                   agent S. Exc. M. Eduardo Rodríguez Veltzé ; et que, par une lettre en
                   date du 7 mai 2013, le Chili a fait connaître à la Cour qu’il avait désigné
                   comme agent S. Exc. M. Felipe Bulnes Serrano ;
                     Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les agents des Parties le 12 juin 2013, ceux-ci ont indiqué qu’ils
                   étaient parvenus à un accord tendant à ce que la Bolivie dispose d’une
                   période de dix mois, à compter de la présente ordonnance, pour la prépa-
                   ration de son mémoire, et à ce que le Chili dispose ensuite d’une période
                   de dix mois pour la préparation de son contre-mémoire ;
                     Compte tenu de l’accord des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire de l’Etat plurinational de Bolivie, le 17 avril 2014 ;
                     Pour le contre-mémoire de la République du Chili, le 18 février 2015 ;

                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le dix-huit juin deux mille treize, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de l’Etat plurinational de Bolivie et
                   au Gouvernement de la République du Chili.


                                                                            Le président,
                                                                    (Signé) Peter Tomka.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                                                                                                5




2 CIJ1046.indb 7                                                                                     25/04/14 10:34

